Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. (hereinafter "Wheeler")(USPAP. 20180188060).
Regarding claims 1 and 9, Wheeler discloses an advanced driver assistance system (ADAS) for a vehicle, the ADAS comprising: 
a light detection and ranging (LIDAR) system configured to emit laser light pulses and capture reflected laser light pulses collectively forming three- dimensional (3D) LIDAR point cloud data (Par. 65: LIDAR of vehicle sensor 105 of vechicle 150; Par. 65); 
and a controller (computer system 120 of vehicles 150) configured to: receive the 3D LIDAR point cloud data, convert the 3D LIDAR point cloud data to a two-dimensional (2D) birdview projection, detect a set of lines in the 2D birdview projection, filter the detected set of lines to remove lines having features that are not indicative of traffic signs to obtain a filtered set of lines, and detect one or more traffic signs using the filtered set of lines (Par. 59 for cloud based service provided for vehicle computing systems 120; Pars. 65-71:  The perception module 210 receives sensor data 230 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the car, LIDAR, IMU, GPS navigation system, and so on. The 
 Regarding claims 2 and 10, Wheeler discloses wherein the controller is configured to detect the set of lines in the 2D birdview projection via connected component labeling where groups of connected pixels in the 2D birdview projection are identified as the set of lines (Pars. 75-78: map data). 
Regarding claims 3 and 11, Wheeler discloses wherein the controller is configured to perform size based filtering by determining a bounding box for each line and detemring a degree of occupancy indicative of how much each line occupies its respective bounding box and removing any of the set of lines having a degree of occupancy less than a threshold to obtain the filtered set of lines (Pars. 75-78, 110 for map data and localization API. Par. 108, 114-117: filtering through the use of image projection and constrained depth search, filtering out points in the depth map corresponding to move objects, and filter out points in the not close to the traffic sign thus would not correspond to the traffic sign; Par. 116: bounding box).
Regarding claims 4 and 12, Wheeler discloses wherein the controller is configured to perform velocity based filtering by detecting which of the set of lines correspond to moving 
Regarding claims 5 and 13, Wheeler discloses wherein the controller is configured to perform length based filtering by detecting which of the filtered set of lines correspond to static objects having a length greater than a traffic sign length threshold and removing any of the set of filtered lines corresponding to static objects having the length greater than the traffic sign threshold from the filtered set of lines (Pars. 75-78, 108, 114-117).
Regarding claims 6 and 14, Wheeler discloses wherein the moving objects are other vehicles and the static objects having the length greater than the traffic sign threshold are non-traffic sign static structures (Pars. 114-118).
Regarding claims 7 and 15, Wheeler discloses wherein the controller is further configured to localize a position of the vehicle on a map based on the one or more detected traffic signs (Pars. 75-78, 101, 114-118: localization).
Regarding claims 8 and 16, Wheeler discloses wherein the controller does not utilize a deep neural network (DNN) and machine learning (learning algorithms at Par. 6; 106, 134, 158).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 28, 2022